08/05/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 July 26, 2022 Session

                  STATE OF TENNESSEE v. CODY W. BALES

                  Appeal from the Criminal Court for Knox County
                     No. 115086 Steven Wayne Sword, Judge
                     ___________________________________

                           No. E2021-00918-CCA-R3-CD
                       ___________________________________


Cody W. Bales, Defendant, pled guilty to statutory rape in July of 2019 and received a six-
year sentence to be served on supervised probation after the service of 12 months in
incarceration. A probation revocation warrant was issued in April of 2021. After a hearing,
the trial court revoked probation in full, ordering Defendant to serve his sentence in
incarceration. Defendant appeals. After a review, we determine that the trial court did not
abuse its discretion in revoking Defendant’s probation. Accordingly, the judgment of the
trial court is affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR. and J. ROSS DYER, JJ., joined.

Sherif Guindi, Knoxville, Tennessee, for the appellant, Cody W. Bales.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant Attorney
General; Charme P. Allen, District Attorney General; and Rachel Lambert, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

       The Knox County Grand Jury returned a presentment against Defendant in March
of 2019, charging him with statutory rape, statutory rape by an authority figure, and incest
after he allegedly had sexual intercourse with his 13-year-old niece. At the time of the
presentment, Defendant was 20 years of age.
       The trial court issued an agreed protective order with regard to the confidentiality
of the victim’s forensic interview and accompanying documents. In April of 2019,
Defendant admitted guilt to the charge of statutory rape. The remaining charges were
dismissed. The trial court sentenced Defendant as a Range III, persistent offender with
45% release eligibility, to six years. The guilty plea paperwork indicated that Defendant
was to “[s]tay away from [the] victim,” “[r]egister with Sexual Offender Registry,” and
“[a]pply for probation.” The guilty plea specified “[r]elease from custody upon guilty
plea” and ordered Defendant to have a psycho-sexual evaluation.

       There is no transcript of the guilty plea hearing in the record on appeal. However,
a pre-sentence report was completed which contains a statement from the Knox County
District Attorney’s Office, explaining the facts that led to the presentment and guilty plea.
The statement reads as follows:

                The twenty[-]year[-]old Defendant engaged his thirteen[-]year[-]old
        niece in a sexual relationship while commonly visiting her residence. As a
        result of this sexual relationship, the minor victim became pregnant and gave
        birth to a child. [D]efendant was interviewed and denied having a sexual
        relationship with the minor victim but did willingly provide a DNA sample.
        After the child was born, DNA testing confirmed the Defendant is the
        biological father. All of these events took place in Knox County, Tennessee.

       Defendant’s Strong-R Assessment resulted in a score of moderate. The trial court
entered a judgment form finding Defendant guilty of one count of statutory rape.1
Defendant was sentenced as a Range III, persistent offender to a sentence of six years in
the Department of Correction. The judgment form indicates Defendant was required to
serve 12 months in incarceration prior to being released to supervised probation for a period
of 6 years. Defendant received jail credit from “3/07/19-04/12/19.” The special conditions
box stated that the “suspension of Defendant’s sentence is conditioned upon” not violating
any of the laws of any city, state, or the United States or “being guilty of any misconduct
inconsistent with good citizenship.” Defendant was ordered to have “no contact
whatsoever with any person under the age of 18 . . . including the victim and resulting
child.” The trial court also ordered Defendant to register as a sex offender.

       On April 20, 2021, a violation of probation affidavit and warrant were issued
indicating that Defendant violated the following conditions of probation:




        1
          There are no judgment forms in the record dismissing Counts 1 (statutory rape by an authority
figure) and 3 (incest). On remand the trial court should enter judgment forms for these counts, if needed.
                                                  -2-
              Violation of Rule #1: In that the offender failed to obey the law as
       evidenced by him being charged with residential and work restrictions . . .
       on 4/19/21.
              Violation of Rule #8: In that the offender used illegal drugs as
       evidenced by hi[s] testing positive for amphetamine, methamphetamine, and
       marijuana on 3/31/2021 and 4/16/2021.
              Violation of Rule #12: In that the offender failed to follow the special
       conditions of the Court when he had contact with a person under the age of
       eighteen (18) on 3/29/2021.

       At the July 16, 2021 hearing on the revocation, James Paschke testified. At the time
of the hearing, Mr. Paschke was the Probation Manager of the Knoxville office of the
Tennessee Department of Correction. From December 1, 2020, to April of 2021, however,
Mr. Paschke directly supervised Defendant’s probation. Mr. Paschke testified that he
explained to Defendant that he was “required to follow the probation rules,” the
“specialized conditions for sex offenders,” the sex offender registry laws, and “the special
condition[s] imposed by the [c]ourt.”

        As part of his probation, Defendant signed and initialed a “Specialized Probation
Condition for Sex Offenders” form on March 24, 2020. Special condition number five on
that form prohibited Defendant from “enter[ing] into contact with any child under the age
of 18” as well as “dat[ing], befriend[ing], resid[ing], or unit[ing] with anyone who has
children under the age of 18 except if those children are biologically [Defendant’s].”
Defendant was also required to report all “incidental contact with children to the treatment
provider and [his] officer.”

      Mr. Paschke also reported that Defendant had “issues with compliance with sex
offender treatment.” To elaborate, Mr. Paschke explained that Defendant was “sanctioned
with 90 days of GPS monitoring for failing to attend sex offender treatment.” During the
course of supervision, Defendant also failed to “abide by conditions that - - regarding
mental health referrals.” Mr. Paschke instructed Defendant on 15 separate occasions to
“seek mental health and safety net services of Helen Ross McNabb[,]” however, Defendant
“never completed that referral until right before” the violation.

       Mr. Paschke noted that Defendant was enrolled in a job readiness class but never
followed through with employment referrals. Defendant also had sanctions for alcohol use
and Defendant admitted that he used methamphetamine and marijuana on March 25, 2021,
and admitted that he used marijuana and methamphetamine on April 12, 2021. Toxicology
reports indicated Defendant was positive for amphetamine, methamphetamine, and
marijuana on March 31 and April 16 of 2021.

                                            -3-
       Mr. Paschke also learned on March 29 that Defendant violated Rule 5 of the
Specialized Probation Conditions of Sex Offenders by having contact with a person under
the age of 18 after Defendant reported “an altercation between [Defendant’s] girlfriend and
the minor [with] which he had contact.” Mr. Paschke went to the location, a convenience
store, where police were already on the scene and had completed their investigation into
“an altercation between the minor and [Defendant’s] girlfriend, Taylor Gann.” Mr.
Paschke spoke with the minor and her mother and viewed video surveillance from the
convenience store. The video “showed [Defendant] and the minor enter a vehicle at the
[convenience store] and leave the parking lot . . . and then later return, and [Defendant]
exited the car.” There was no one else in the car with them. The minor was born in 2004
and her age was verified by her identification and cross-checked with information from the
State database even though the minor’s Facebook profile stated that she was born in 1990.
The minor was 17 years of age. As a result of the information he received, Mr. Paschke
invited the minor and her mother to come to the probation office for an interview. The
minor later provided a written statement. The minor, however, did not testify at the
probation revocation hearing.

        Defendant presented Cassandra Ray as a witness. Ms. Ray testified that she and
Defendant both “stayed at the motel off Cherry Street” at the same time. Ms. Ray
recognized the minor partially because the minor’s mother worked at the motel. Ms. Ray
testified that the minor would tell people that she was 18 or 19 years of age, but most
everyone knew that she was only 16 or 17.

       At the conclusion of the proof, the trial court found that the State met its burden by
a preponderance of the evidence that Defendant violated “Rule 1 by engaging in new
criminal behavior by violating the rules of the sex offender registry law by being in contact
with a child less than 18.” The trial court also found that Defendant violated probation on
both March 31 and April 16 “when he tested positive for drug use and subsequently
admitted use.” The trial court noted that methamphetamine, for which Defendant tested
positive, is a “zero tolerance offense.” The trial court also determined that Defendant
violated the special conditions of probation by being in contact with a person under the age
of 18. The trial court found that Defendant “knew that she was under 18, regardless of
what that Facebook post says” because nearly everyone in the motel “knew this girl was
trouble, to stay away from her.”

       The trial court expressed displeasure with the way Defendant continued to “blame[]
these young girls every time he gets in trouble.” The trial court pointed to Defendant’s
psychosexual evaluation, including the finding that Defendant had “high sexual interest in
females between the ages of 6 and 12” and “blamed the victim, which was reflective of a
low chance at rehabilitation.” The trial court “gave [Defendant] a chance” but found that
Defendant “continued to engage in similar type of behavior, plus . . . using drugs.” The
                                            -4-
trial court stated that if drugs were the “only thing” Defendant had done to violate
probation, the court would “give him another shot” but determined that Defendant’s
“continued contact with young girls . . . makes him a danger to the community.” As a
result, the trial court revoked Defendant’s probation and ordered Defendant to commence
execution of the balance of his sentence as originally entered.

        Defendant filed a timely notice of appeal.

                                               Analysis

        On appeal, Defendant argues that the “evidence that [Defendant] knew that the girl
he had contact with was less than 18 years old is simply not sufficient to warrant revocation
of his sentence, even under the lower standard of preponderance of the evidence.”
Defendant insists that the only evidence of the minor’s age came from Ms. Ray. She
testified that there was a “practice among sex offenders at the motel that they would
communicate with each other about the child, to stay away from her and that she was a
minor.” Ms. Ray added that Defendant was a sex offender who stayed at the motel. In
Defendant’s words, it was “mere speculation” resulting from a “stretch of the transitive
property.” Moreover, Defendant complains that there is no evidence that use of
methamphetamine is a “zero tolerance violation” and that the only proof of violations were
Defendant’s “two instances of failed drug screens and admitted [drug] use” for which he
should have received “no more than a 15-day sanction.” Defendant insists that the trial
court abused its discretion. The State disagrees, contending that there was “substantial
evidence to support the trial court’s determination that multiple violations occurred”
including two positive drug screens and a violation of the sex offender registry and that
once the trial court found Defendant violated probation, it properly exercised its discretion
and determined that full revocation was the proper outcome.

        It is well-settled that a trial judge is vested with the discretionary authority to revoke
probation if a preponderance of the evidence establishes that a defendant violated the
conditions of his or her probation. See T.C.A. §§ 40-35-310, -311(e);2 State v. Shaffer, 45
S.W.3d 553, 554 (Tenn. 2001). “The proof of a probation violation need not be established
beyond a reasonable doubt, but it is sufficient if it allows the trial judge to make a
conscientious and intelligent judgment.” State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991).
Upon finding that a defendant has violated probation, the trial court may: (1) order
incarceration for some period of time; (2) cause execution of the sentence as it was
originally entered; (3) extend the defendant's probationary period not exceeding one year;
(4) return the defendant to probation on appropriate modified conditions; or (5) resentence

        2
          There were multiple changes in the code sections dealing with revocation of probation effective
July 1, 2021.
                                                  -5-
the defendant for remainder of the unexpired term to a sentence of probation. See T.C.A.
§§ 40-35-308(c)(1), (2); -310; -311(e)(1), (2) (2021).

       The Tennessee Supreme Court recently issued an opinion attempting to “clarify and
bring uniformity to the standards and principles applied by the trial courts and appellate
courts in probation revocation proceedings” to resolve confusion about the proper
procedure for a trial court to follow before revoking a probationary sentence. State v.
Dagnan, 641 S.W.3d 751, 753 (Tenn. 2022). In Dagnan, the court determined that:

      probation revocation is a two-step consideration on the part of the trial court.
      See Tenn. Code Ann. §§ 40-35-308, -310, -311. The first is to determine
      whether to revoke probation, and the second is to determine the appropriate
      consequence upon revocation. This is not to say that the trial court, having
      conducted a revocation hearing, is then required to hold an additional or
      separate hearing to determine the appropriate consequence. The trial courts
      are required by statute to hold a revocation hearing. Id. § 40-35-311(b).
      However, there is no such requirement in the statutes or case law for an
      additional hearing before deciding on a consequence, and we decline to
      impose one. Defendant agrees that requiring a separate hearing solely to
      determine the consequence for violating probation is not necessary and
      would be too great of a burden on the trial courts. Still, we emphasize that
      these are two distinct discretionary decisions, both of which must be
      reviewed and addressed on appeal. Simply recognizing that sufficient
      evidence existed to find that a violation occurred does not satisfy this burden.

Id. at 757. Thus, a trial court is required to make two separate decisions: (1) whether to
revoke probation; and (2) if probation is revoked, what consequence will apply. Id. The
supreme court went on to explain the standard of review of a decision revoking probation
as follows:

      abuse of discretion with a presumption of reasonableness so long as the trial
      court places sufficient findings and the reasons for its decisions as to the
      revocation and the consequence on the record. It is not necessary for the trial
      court’s findings to be particularly lengthy or detailed but only sufficient for
      the appellate court to conduct a meaningful review of the revocation
      decision. See [State v.] Bise, 380 S.W.3d [682,] 705-06 [(Tenn. 2012)].
      “This serves to promote meaningful appellate review and public confidence
      in the integrity and fairness of our judiciary.” [State v.] King, 432 S.W.3d
      [316,] 322 [(Tenn. 2014)]. When presented with a case in which the trial
      court failed to place its reasoning for a revocation decision on the record, the
      appellate court may conduct a de novo review if the record is sufficiently
                                           -6-
        developed for the court to do so, or the appellate court may remand the case
        to the trial court to make such findings. See King, 432 S.W.3d at 327-28.

Id. at 759.

         Here, after hearing the proof, the trial court recounted the facts giving rise to the
violation reports. The trial court pointed to Defendant’s two positive drug screens,
admitted drug use, and contact with a minor as violations of his probationary sentence.
After reviewing the proof, the trial court found that the State proved by a preponderance of
the evidence that Defendant had violated his probation. The trial court then noted
Defendant “continued to engage in similar type of behavior [that led to the initial charges],
plus . . . using drugs.” The trial court was displeased that Defendant seemed to continue to
put blame on minors for his own actions. The trial court then separately determined that
the preponderance of the evidence supported the revocation and then determined that
Defendant’s probation should be revoked in full. Referring to Defendant as a “danger” to
the community, the trial court determined that it would not give him another “shot.” As
noted in Dagnan, “[i]t is not necessary for the trial court’s findings to be particularly
lengthy or detailed but only sufficient for the appellate court to conduct a meaningful
review of the revocation decision.” Id. (citing Bise, 380 S.W.3d at 705-06).

        The trial court did not abuse its discretion. The facts presented indicated that
Defendant violated the rules of his probation by being in contact with a minor and using
drugs on more than one occasion, supporting a finding by the trial court that Defendant’s
probation should be revoked. Defendant claims that his drug use is merely a technical
violation of his probation, and not subject to revocation. While Tennessee Code Annotated
section 40-35-311(d)(2) prohibits a trial judge from revoking probation on the basis of one
instance of a technical violation, Defendant admitted to at least two technical violations by
failing two drug screens. If Defendant’s drug use was not a “zero tolerance violation” it
would be subject to a term of incarceration not to exceed 15 days.3 T.C.A. § 40-35-
311(e)(1)(A)(i). However, Defendant also broke the rules of his probation by violating the
rules of both the sex offender registry and his probation by having contact with a minor.
See § T.C.A. 40-35-311. Moreover, Defendant had already been subject to GPS
monitoring for failing to abide by the rules of probation and failing to follow up with mental
health referrals. In our view, the trial court did not abuse its discretion by revoking
Defendant’s probation in full. Defendant is not entitled to relief.


        3
          The meaning of the term “zero tolerance violation” is unclear in the record. At oral argument,
both the State and Defendant argued the term but neither could provide the Court with a statutory definition.
Nor was a definition for a “zero tolerance violation as defined by the department of correction community
supervision sanction matrix” provided. (See T.C.A. §40-35-311 (d)(3) and (e)(2) (effective for
determinations made after July 1, 2021).
                                                   -7-
                                 Conclusion

For the foregoing reasons, the judgment of the trial court is affirmed.



                                       ____________________________________
                                       TIMOTHY L. EASTER, JUDGE




                                     -8-